Mr. Justice Scanlan delivered the opinion of the court. Abstract of the Decision. Indemnity, §. 25*—amount recoverable. In an action by the purshaser of realty against the vendor to recover for the amount expended in redeeming from a sale of the premises on foreclosure of a mechanic’s lien, the vendor having given an agreement to indemnify, defendant contended that attorney’s fees paid by plaintiff in redeeming and the fee for filing the certificate of redemption were improperly included in the judgment because no written notice had been given to him of the filing of the mechanic’s lien suit. Held, the finding of the trial court that such notice had been given was not manifestly against the weight of evidence.